DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is in response to the claims filed 8/5/2021.  Claims 2, 3, and 19 are cancelled.  Claims 1 and 4-18 and 20 are pending.  Claims 11-17 are withdrawn. Claims 1, 4-10, 18 and 20 are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-10, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii 20070079593.
Regarding claim 1, Fujii teaches a flow volume ratio calculation device (41) configured to calculate a flow volume ratio of fuels (pilot ratio, top hat ratio, main ratio per [0105]  An outline of a process flow in the gas turbine combustion control device 41 will be described with reference to FIG. 5. Firstly, the CLCSO is computed based on the power generator output, the IGV aperture command value, the intake-air temperature, a turbine bypass ratio (the turbine bypass flow rate/the intake-air flow rate) representing a ratio between the intake-air flow rate and the turbine bypass flow rate, and an Thereafter, a pilot ratio representing a ratio of a pilot fuel gas flow rate (a weight flow rate) relative to a total fuel gas flow rate (a weight flow rate), a top hat ratio representing a ratio of a top hat fuel gas flow rate (a weight flow rate) relative to the total fuel gas flow rate (the weight flow rate), and a main ratio representing a ratio of a main fuel gas flow rate (a weight flow rate) relative to the total fuel gas flow rate (the weight flow rate) are calculated based on this CLCSO) flowing in multiple fuel systems (see Fig. 1 main fuel supply line 12, pilot fuel supply line 13, and top hat fuel supply line 14 including the components along 12, 13, and 14 and the fuel nozzles (main nozzles 26, pilot nozzle 25, and top hat nozzles 27) at the downstream end thereof) in a gas turbine (1) including the multiple fuel systems (see Fig. 1 main fuel system main fuel supply line 12, pilot fuel supply line 13, and top hat fuel supply line 14 including the components along 12, 13, and 14 and the fuel nozzles (main nozzles 26, pilot nozzle 25, and top hat nozzles 27) at the downstream end thereof), a compressor (4) that compresses air (Fig. 1 Intake Air) to generate compressed air (high pressure compressed air [0087] ..Therefore, a fuel is combusted in each of the combustors 3 together with a high-pressure compressed air taken in and compressed by the compressor 4.), a combustor that combusts the fuels from the multiple fuel systems in the compressed air ([0090] Each of the combustors 3 has a configuration as shown in FIG. 2. As shown in FIG. 2, the combustor 3 includes multiple types of fuel nozzles, namely, main nozzles 26 as first fuel nozzles, a pilot nozzle 25 as a second fuel nozzle, and top hat nozzles 27 as third fuel nozzles. The pilot nozzle 25 and the main nozzles 26 are disposed inside an inner The pilot nozzle 25 is a fuel nozzle for diffuse combustion targeted for achieving combustion stability and the like. The single pilot nozzle 25 is provided at a central part of the inner cylinder 28. The main nozzle 26 is a fuel nozzle for premixed combustion targeted for NOx reduction, which is designed to mix main fuel gas with the compressed air on an upstream side of a combustion portion and then to subject the mixed gas to combustion. The multiple main nozzles 26 are provided around the pilot nozzle 25. The top hat nozzle 27 is a fuel nozzle for premixed combustion targeted for further NOx reduction, which is designed to mix top hat fuel gas with the compressed air on an upstream side of the main nozzles 26 and then to subject the mixed gas to combustion. The multiple top hat nozzles 27 are provided on the outer peripheral side of the main nozzles 26.) to generate combustion gas ([0087]…Therefore, a fuel is combusted in each of the combustors 3 together with a high-pressure compressed air taken in and compressed by the compressor 4. When the gas turbine body 2 is rotated by this combustion gas, the power generator 5 is driven rotatively by this gas turbine body 2 to generate power.), and a turbine (2) that is driven by the combustion gas (see [0087] cited supra), the flow volume ratio calculation (41) device comprising: a first calculator (51-60 of Fig. 16) having at least one computer (any one or more of 51-60 in Fig. 16) that receives values of two parameters (any two of power generator output, IGV aperture command value, intake-air temperature, turbine bypass flow rate, intake-air flow rate, atmospheric pressure, standard atmospheric pressure and CLCSO see [0105]...Thereafter, a pilot ratio representing a ratio of a pilot fuel gas flow rate (a weight flow rate) relative to a total fuel gas flow rate [0105]  An the power generator output, the IGV aperture command value, the intake-air temperature, a turbine bypass ratio (the turbine bypass flow rate/the intake-air flow rate) representing a ratio between the intake-air flow rate and the turbine bypass flow rate, and an atmospheric pressure ratio (an atmospheric pressure/a standard atmospheric pressure) representing a ratio between the atmospheric pressure and the standard atmospheric pressure...Thereafter, a pilot ratio representing a ratio of a pilot fuel gas flow rate (a weight flow rate) relative to a total fuel gas flow rate (a weight flow rate), a top hat ratio representing a ratio of a top hat fuel gas flow rate (a weight flow rate) relative to the total fuel gas flow rate (the weight flow rate), and a main ratio representing a ratio of a main fuel gas flow rate (a weight flow rate) relative to the total fuel gas flow rate (the weight flow rate) are calculated based on this CLCSO) capable of expressing a combustion state (any state of combustion in the combustor) in the combustor (any of the parameter can influence the combustion state in the combustor, as such any of the parameter is capable of expressing a combustion state in the combustor) and calculates the flow volume ratio relative to the received values of the two parameters from a predetermined relationship between the two parameters and the flow volume ratio (see Fig. 22-23), wherein the first calculator comprises: a second calculator (81-86) having at least one computer (any one or more of 81-86) that calculates a first ratio (Pilot Ratio) as a ratio of a fuel flow through a first fuel system (Pilot fuel system) among the multiple fuel systems (see [0105] cited supra) with respect to a total fuel flow volume through the multiple fuel systems (CSO): and a third calculator (91-96) having at least one computer 
Regarding claim 4, Fujii as discussed above also teaches wherein of the two parameters received by the first calculator, the first parameter is a total flow volume of the fuels supplied to the combustor from the multiple fuel systems (CSO), and the second parameter is a flow volume of the air taken in by the compressor (FX1).
Regarding claim 5, Fujii further teaches wherein the first calculator includes: a flow volume ratio computer (81 or 91) that determines the flow volume ratio relative to the received value of the first parameter (CLCSO) of the two parameters from a predetermined relationship between the first parameter and the flow volume ratio (the predetermined relationship used by 81 or 91); a correction value computer (83 or 93) that determines a correction value (the output of 94) for the flow volume ratio in accordance with the received value of the second parameter of the two parameters (Air 
Regarding claim 6, Fujii further teaches wherein the predetermined relationship used by the correction value computer is a correction value between the second parameter and the flow volume ratio (see Fig. 22 and 23) when the first parameter is constant (the first parameter can be held constant see [0192] For example, when carrying out an IGV opening operation at the constant power generator output (the gas turbine output).
Regarding claim 7, Fujii further teaches wherein the combustor includes a first burner that subjects a fuel to diffusion combustion and a second burner that subjects a fuel to premixed combustion; the gas turbine includes, as the multiple fuel systems, a first fuel system that supplies a fuel to the first burner and a second fuel system that supplies a fuel to the second burner; and the flow volume ratio includes a ratio of a flow volume of the fuel supplied to the combustor from the first fuel system to the total flow volume of the fuels supplied to the combustor from the multiple fuel systems.
Regarding claim 8, Fujii further teaches wherein the combustor includes a burner (any one or more of 25, 26, and 27) that sprays a fuel (pilot fuel gas, main fuel gas or top hat fuel gas [0091] The pilot nozzle 25 is a fuel nozzle for diffuse combustion targeted for achieving combustion stability and the like. The single pilot nozzle 25 is provided at a central part of the inner cylinder 28. The main nozzle 26 is a fuel nozzle for premixed combustion targeted for NOx reduction, which is designed to mix main fuel gas with the compressed air on an upstream side of a combustion portion and then to subject the mixed gas to combustion. The multiple main nozzles 26 are provided around the pilot nozzle 25. The top hat nozzle 27 is a fuel nozzle for premixed combustion targeted for further NOx reduction, which is designed to mix top hat fuel gas with the compressed air on an upstream side of the main nozzles 26 and then to subject the mixed gas to combustion. The multiple top hat nozzles 27 are provided on the outer peripheral side of the main nozzles 26. See also [0095] … the pilot manifold 23 is configured to distribute the pilot fuel gas, which is supplied through the pilot fuel supply line 13, to the pilot nozzles 25); the gas turbine includes, as the multiple fuel systems, a burner system that supplies a fuel to the burner (any one or more of 22-24 [0095] As schematically shown in FIG. 3, the pilot manifold 23 is configured to distribute the pilot fuel gas, which is supplied through the pilot fuel supply line 13, to the pilot nozzles 25 of the respective combustors 3. Although illustration is omitted therein, the main manifold 22 is similarly configured to distribute the main fuel gas supplied through the main fuel supply line 12 to the main nozzles 26 of the respective combustors 3, and the top hat manifold 24 is also configured to distribute the top hat fuel gas supplied through the top hat fuel supply line 14 to the top hat nozzles 27 of the respective combustors 3.), and an upstream supply system that supplies a fuel into the compressed air delivered to the burner (unillustrated fuel tank per [0092] Moreover, as shown in FIG. 1 and FIG. 2, a main fuel supply line 12, a pilot fuel supply line 13, and a top hat fuel supply line 14 which are branched off from a fuel gas supply line 11 connected to an unillustrated fuel tank or gas field are connected respectively to the main nozzles 26, the pilot nozzle 25, 
Regarding claim 9, Fujii further teaches a control device comprising: the flow volume ratio calculation device according to claim 1 (see the rejection of claim 1 supra); a total flow volume computer that determines the total flow volume of the fuels supplied to the combustor from the multiple fuel systems (the unillustrated control unit per [0140] Here, the total fuel flow rate command value (CSO) is set up based on a relation between a power generator output command value, which is set up in advance in the preliminary studies (the gas turbine designing processes), and the CSO (i.e. the total fuel gas flow rate Gf. Specifically, the gas turbine combustion control device 41 sets up the total fuel flow rate command value (CSO) based on the preset relation (the function) between the power generator output command value and the CSO by use of the power generator output command value set up by the central load dispatching center or the like. Here, the gas turbine combustion control device 41 adjusts the total fuel flow rate command value (CSO) by use of an unillustrated control unit such that the actual measurement value of the power generator output coincides with the power generator output command value. For example, the total fuel flow rate command value (CSO) is adjusted such that the actual measurement value of the power generator output coincides with the power generator output command value by subjecting a deviation between the actual measurement value of the power generator output and the power 
Regarding claim 10, Fujii further teaches a gas turbine plant (the elements shown in Fig. 1) comprising: the control device according to claim 9 (the control device of claim 9 is an element of the gas turbine plant of Fig. 1); and the gas turbine (1).
Regarding claim 18, Fujii further teaches wherein one of the two parameters received by the first calculator is a flow volume of the air taken in by the compressor (FX1), and is calculated according to a relationship among a mass flow of the air taken in by the compressor, an inlet guide vane opening at an intake port of a casing of the compressor, and an intake temperature (the recitation of “calculated according to a relationship among a mass flow volume of the air taken in by the compressor, an inlet guide vane opening at an intake port of a casing of the compressor, and an intake temperature” is not tied to any recited structure, as such it is taken as a property that the flow volume may be expressed as a function of a mass flow volume of the air taken in by the compressor, an inlet guide vane opening at an intake port of a casing of the compressor, and an intake temperature) as evidenced by Marini 2013/0227954, for gas turbine engine, the flow volume of the air taken in by the compressor may be expressed as a relationship among a mass flow volume of the air taken in by the compressor, an inlet guide vane opening at an intake port of a casing of the compressor, and an intake temperature (see [0066] Advantageous aspects of providing the compressor 32 with additional volume flow capacity for meeting varying power needs and for maintaining a desired power level are illustrated in FIG. 4. Line 52 illustrates the output of the gas turbine engine 10 that may occur as the ambient or inlet temperature to the compressor An additional mass flow of air into the engine 32 may be provided by opening the IGVs 44 to permit an additional volume flow of air to compensate for the reduced air density as the temperature increases, as depicted by a horizontal line 56 extending between the lines 52, 54 and illustrating a first mode of operation in which the engine may be operated at a flat or constant power output with increasing ambient temperature. Also depicted in the FIG. 4 is the available increase in power between lines 52 and 54 at a fixed ambient or compressor inlet temperature, as depicted by vertical line 58 and illustrating a second mode of operation. The gas turbine engine 10 may be operated at the different operating points between the lines 52, 54, depicted as a shaded shaping power area 74 in FIG. 4, and as exemplified in particular by the lines 56, 58, without impacting the service interval for the engine. That is, the additional ranges of operating points for the engine 10 are provided within the normal operating temperatures of the engine 10 such that aspects affecting the service interval of the engine components, such as increased component temperatures, are not affected).
Regarding claim 20, Fujii as discussed above also teaches wherein the flow velocity-correlated value is a flow volume of the air taken in by the compressor.



Response to Arguments
Applicant's arguments filed have been fully considered, the amended additional limitations of claim 1 have been addressed by incorporating the expressly claimed first and second parameter as claimed in claim 4 supra. Aince claim 4 depends from claim 1 and since claim 4 expressly claims the first parameter and the second parameter, the first and second parameters as construed supra would inherently have the functional properties recited in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741